Citation Nr: 1022219	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jill Mitchell, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1979 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the Veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas, which was chaired 
by a Veterans Law Judge.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  
Further, in a March 2010 letter, the Veteran and his 
representative were provided notice by the Board that the 
Veterans Law Judge who conducted the August 2008 hearing was 
no longer employed by the Board, and if the Veteran requested 
another hearing before the undersigned Acting Veterans Law 
Judge, he was to respond within 30 days from the date of the 
letter.  A review of the record reveals that the Veteran's 
representative responded to the March 2010 letter; however, 
she failed to indicate a request for a hearing before the 
undersigned Acting Veterans Law Judge.  See response to the 
Board's March 2010 letter from the Veteran's representative 
dated March 2010.  As neither the Veteran nor his attorney 
have requested that a hearing before another Member of the 
Board be scheduled, the Board will proceed with review of the 
case.  See 38 C.F.R. § 20.707.     

Additionally, evidence has been associated with the Veteran's 
claims folder accompanied by waivers of local consideration.  
These waivers are contained in the Veteran's claims folder.  
See 38 C.F.R. §§ 19.9, 20.1304(c) (2009).  Furthermore, on 
remand, the Agency of Original Jurisdiction (AOJ) will have 
an opportunity to review this newly submitted evidence before 
readujdicating the claims.  

In a December 2008 decision, the Board denied the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a Memorandum Decision and Order of 
the Court dated February 24, 2010, the Court partially 
vacated the Board's December 2008 decision and remanded the 
case (the Court kept intact the Board decision to reopen a 
previously disallowed claim for service connection for 
bilateral hearing loss disability).  The case has been 
returned to the Board for compliance with the directives 
contained in the February 2010 Memorandum Decision.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
bilateral hearing loss disability and tinnitus, which he 
contends is due to his military service.  

As noted above, the Court remanded the Veteran's claims via a 
February 2010 decision.  The Court in essence indicated that 
the Board did not fulfill its duty to provide an adequate VA 
examination with respect to the Veteran's bilateral hearing 
loss disability and tinnitus in July 2006.  Specifically, the 
VA examiner failed to provide an adequate rationale in 
rendering his medical nexus opinion.  

Pertinently, the VA examiner stated that "it is not at least 
as likely as not that the [V]eteran's hearing loss and 
tinnitus are due to exposure to loud noises such as working 
on diesel engines, working as a heavy anti-armor gunner and 
doing maintenance on armored personnel carriers while in the 
military service.  The [V]eteran's service medical records 
indicate an entrance physical hearing test showing normal 
hearing from 500 thru 6000 hertz in both ears.  A 1985 VA 
examination two years after his military service showed 
normal pure tone thresholds from 250 thru 8000 hertz in both 
ears with excellent speech discrimination scores in both ears 
at that time."  

The Court held that the VA examiner failed to explain the 
medical significance of affirmative medical evidence of the 
Veteran's normal hearing two years after discharge from 
service.  Moreover, the VA examiner's opinion constituted a 
"summary conclusion" without justification regarding the 
etiology of the Veteran's tinnitus, which rendered the 
opinion inadequate.  Therefore, the Board should have 
obtained either clarification as to the VA examiner's 
rationale or ordered another VA examination and opinion.  

The Court held that on remand, the Board should allow the 
Veteran to submit additional evidence on the bilateral 
hearing loss and tinnitus issues, and should "seek any other 
evidence it feels is necessary" to the timely resolution of 
the Veteran's claims, Kutscherousky v. West, 12 Vet. App. 369 
(1999), to include obtaining an adequate examination and 
opinion.  

The Board observes that the Court felt that, if an 
examination and opinion were requested, the examiner should 
specifically address the Veteran's lay statement in his 
October 2006 Notice of Disagreement (NOD) that he had 
exposure to acoustic trauma during three years as "an M-60 
machine gunner, a track commander which required [him] to 
fire the M-50 cal machine gun, and M-203 grenade launcher."  

The Board notes that the Veteran submitted a private 
treatment letter dated in January 2009 from A.A.G., M.D., 
with respect to his bilateral hearing loss disability and 
tinnitus.  Dr. A.A.G. reported that "it is my medical 
opinion that likely the acoustic trauma that [the Veteran] 
suffered while being exposed to loud noise in the Army, 
resulted in the development of his hearing loss, as well as 
his tinnitus."  Further, A.T.F., M.D., concluded in an 
August 2008 private opinion that "[i]t is possible that [the 
Veteran's] high frequencies sensorineural hearing loss is 
potentially due to the noise exposure sustained in the 
Army."    

Although Dr. A.A.G. and Dr. A.T.F. conducted examinations of 
the Veteran's ears, there is no indication that a review of 
either the Veteran's service treatment records was done.  
Neither private doctor discussed or commented on the 
Veteran's service treatment records, to include the entrance 
and separation audiological examinations, which revealed 
normal results, or the normal audiological findings in the 
July 1985 VA examination.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].   Thus, it appears that Drs. 
A.A.G. and A.T.F. may have been relying exclusively on 
statements made by the Veteran.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].

The Board adds that the opinion rendered by Dr. A.T.F., by 
using the phrase "it is possible," is speculative and 
inconclusive and is therefore too vague and uncertain to be 
considered as competent medical evidence.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim].

Because the evidence of record does not include a medical 
opinion with an adequate rationale with respect to the 
etiology of the Veteran's bilateral hearing loss disability 
and tinnitus, and the Veteran's most recent VA examination 
was nearly four years ago, the Board concludes that a VA 
examination and medical opinion are needed in order to render 
a decision in this case.  See Charles v. Principi, 16 Vet. 
App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient medical 
evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the Veteran 
to undergo a VA audiological 
examination.  The examiner must provide 
an opinion, with supporting rationale, 
as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the Veteran's 
bilateral hearing loss disability and 
tinnitus are related to his period of 
military service, to include acoustic 
noise trauma.  
    
The examiner should specifically 
address the significance, if any, of 
the audiological findings recorded 
during service (including testing 
conducted in conjunction with the 
Veteran's service entrance and service 
separation examinations) as well as the 
July 1985 VA audiological examination 
results, as well as the Veteran's 
statement in his October 2006 Notice of 
disagreement with respect to his in-
service acoustic trauma.   
    
The examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any and all studies, 
tests and evaluations deemed necessary 
by the examiner should be performed.  A 
rationale for all opinions expressed 
should be provided.  If any opinion 
cannot be made without resort to 
speculation, the examiner should so 
state with supporting rationale. 
A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

In providing the requested opinion, the 
examiner should be advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to 
find against it.
	
                 2. 		After undertaking any 
additional development deemed by it to 
be appropriate, the RO should then 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


